Washington, 466 U.S. 668, 687 (1984); Rubio v. State, 124 Nev. 1032,
                1039-40, 194 P.3d 1224, 1228-29 (2008). Here, the district court conducted
                a hearing on the motion and heard arguments from counsel; however, as
                the district court noted, Garcia "called no witnesses and submitted no
                affidavits." Garcia was not present at the hearing due to his apparent
                deportation and his former defense counsel was not called to testify. As a
                result, the district court determined that Garcia "failed to meet his burden
                of showing that his defense counsel was ineffective" and denied the
                motion. We conclude that the district court did not abuse its discretion by
                denying Garcia's motion to withdraw his guilty plea, see Bryant v. State,
                102 Nev. 268, 272, 721 P.2d 364, 368 (1986), and we
                            ORDER the judgnyeritAf the district court AFFIRMED.



                                        Gibbons


                                                                                      J.
                                                          Saitta


                cc: Hon. Janet J. Berry, District Judge
                     Ian E. Silverberg
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA


(,0) 1947A
                                                     2
                                                                       littiftaf